United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                 No. 06-51087
                              Conference Calendar


LARRY KEELE

                                            Plaintiff-Appellant

v.

FRANK GUAJARDO, III

                                            Defendant-Appellee


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 5:01-CV-176


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Larry Keele, Texas prisoner # 1077576, appeals pro se from the dismissal
of his civil rights complaint following a judgment in a bench trial in favor of the
defendant. Keele argues that his appointed trial counsel rendered ineffective
assistance by failing to subpoena witnesses for trial. The constitutional right to
the effective assistance of counsel does not apply in a civil context. See F.T.C.
v. Assail, Inc., 410 F.3d 256, 267 (5th Cir. 2005).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-51087

      Keele’s requests for a new trial and for the appointment of appellate
counsel are denied. This appeal is without arguable merit and is dismissed as
frivolous. See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.
R. 42.2. In Keele v. Chance, No. 4:03-CV-4191 (S.D. Tex. Nov. 25, 2003), the
district court imposed the 28 U.S.C. § 1915(g) bar against Keele. He is therefore
barred from bringing in forma pauperis civil actions or appeals unless he is in
imminent danger of serious physical injury.        § 1915(g); see Adepegba v.
Hammons, 103 F.3d 383, 385-88 (5th Cir. 1996). We caution Keele that further
frivolous filings may result in additional sanctions.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2